PER CURIAM.
Having considered the appellant’s response to this Court’s order of February 16, 2007, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on *604January 30, 2007, appealing the order on the appellant’s posteonviction motion, rendered on December 19, 2006, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b).
DISMISSED.
BROWNING, C.J., KAHN, and LEWIS, JJ., concur.